Citation Nr: 0009916	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a left inguinal hernia, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to April 
1960.  In a May 1998 rating action the Department of Veterans 
Affairs (VA) Regional Office (RO) Louisville, Kentucky, 
increased the evaluation for the postoperative residuals of 
the veteran's left inguinal hernia from 0 percent to 10 
percent.  The veteran appealed for a higher rating for the 
hernia residuals.  In November 1998 the veteran testified at 
a hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.


REMAND

The veteran's service medical records reflect that he was 
treated for a left inguinal hernia in August and September 
1958.  A left hernioplasty was performed.  

In April 1996 rating action  the regional office granted 
service connection for postoperative residuals of the left 
inguinal hernia, and rated the condition noncompensable.

In November 1997 the veteran submitted a claim for an 
increased rating for the left inguinal hernia residuals.  

The veteran was examined by the VA in January 1998.  He 
stated that the bulge came and went and there was pain when 
it bulged.  He had tried to support it with a truss which he 
was currently wearing.  A cough precipitated bulging.  He 
indicated that if he wore the truss all the time the pain was 
markedly improved but not totally resolved.  On physical 
examination a truss was in place.  No bulges were currently 
present.  The assessment was left inguinal hernia repair with 
an area of muscle laxity with pain syndrome.  

VA outpatient treatment records were received reflecting that 
the veteran was observed and treated on a number of occasions 
from 1995 to 1998 for various conditions.  He was seen in 
October 1997 for left groin pain.  

During the November 1998 Board hearing, the veteran indicated 
that he had an appointment to see the doctor for the left 
inguinal hernia residuals in several days.  He had used a 
truss for some 6 to 7 years, but any time he moved or pulled 
he had pain.  He was taking medication for the pain.  He 
stated that his condition had gotten worse since his last VA 
examination.  His doctor had told him that surgery for the 
condition could be performed but at his age it might not 
hold.  Over the past year or so the only places he had gotten 
treatment were at the VA community based clinic in 
Prestonburg and the VA Medical Center, Huntington.  The 
veteran's representative requested that the veteran be 
afforded a current VA examination and that additional records 
of his treatment be obtained.  

Since the veteran has maintained that the left inguinal 
hernia residuals have increased in severity, his claim for an 
increased rating for the hernia residuals is considered to be 
well grounded.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The VA accordingly has a duty to assist the veteran in the 
development of his claim.  The case is accordingly REMANDED 
to the regional office for the following action:

1.  The regional office should contact 
the VA community based clinic in 
Prestonburg and the VA Medical Center, 
Huntington, and ask that those facilities 
provide copies of any records of 
treatment of the veteran for his left 
inguinal hernia residuals from 1998 to 
the current time.  Any such records 
obtained should be included with the 
claims file.  

2.  The veteran should also be afforded a 
special gastrointestinal examination in 
order to determine the current nature and 
severity of his left inguinal hernia 
residuals.  All indicated special studies 
should be conducted.  The examiner should 
express an opinion as to whether the 
veteran's current condition can be 
repaired surgically.  The claims file is 
to be made available to the examiner for 
review.  

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




